         Case: 3:20-cv-00362-jdp Document #: 5 Filed: 04/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AFLAWED GOODSOUL, DOCTRINAIRE,

        Plaintiff,
                                                     Case No. 20-cv-362-jdp
   v.

ALL BLACK U.S INHABITANTS,
ALL HISPANIC U.S. INHABITANTS,
AND UNITED STATES,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.




        /s/                                                 4/29/2020
        Peter Oppeneer, Clerk of Court                         Date
